Citation Nr: 0007076	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for a postoperative pituitary tumor.

3.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.

4.  Entitlement to an initial compensable rating hemorrhoids 
with rectal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for sinusitis; which granted entitlement to 
service connection for a postoperative pituitary tumor and 
assigned a 20 percent disability rating; which granted 
entitlement to service connection for allergic rhinitis and 
assigned a 10 percent disability rating; and which granted 
entitlement to service connection for hemorrhoids with rectal 
bleeding and assigned a noncompensable disability rating.

These claims were previously before the Board and were the 
subject of Board remands dated in December 1995 and September 
1998.  Those remands sought further development of the 
evidence and to resolve due process considerations.

The claims for service connection for sinusitis and increased 
initial rating for allergic rhinitis are addressed in the 
remand portion of this decision.  


FINDINGS OF FACTS

1.  At all times pertinent to this claim, the veteran's 
postoperative pituitary tumor has been productive of extreme 
thirst and consumption of large amounts of fluids daily, with 
increase in urinary output.  

2.  At all times pertinent to this claim, the veteran's 
hemorrhoids have been productive of recurrent complaints of 
and episodic rectal bleeding, without anemia, and the 
hemorrhoids are no more than mild or moderate.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for a postoperative pituitary tumor are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7909, 7915 (1999).

2.  The criteria for an initial compensable rating for 
hemorrhoids with rectal bleeding are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased original rating for a 
postoperative pituitary tumor.

The veteran contends that his postoperative pituitary tumor 
is more severe than currently evaluated, warranting an 
increased original rating.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim is denied.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Benign neoplasms of a part of the endocrine system are rated 
as residuals of endocrine dysfunction.  The veteran's 
postoperative pituitary tumor has been rated analogous to 
diabetes insipidus pursuant to Diagnostic Code 7909 of the 
Schedule.  38 C.F.R. § 4.119 (1999).  Under those criteria, a 
rating of 20 percent is warranted where the evidence shows 
polyuria with near-continuous thirst.  A rating of 40 percent 
is warranted where the evidence shows polyuria with near-
continuous thirst, and one or more episodes of dehydration in 
the past year not requiring parenteral hydration.  38 C.F.R. 
§ 4.119 (1999).  

The criteria for evaluation of the endocrine system were 
amended during the pendency of the veteran's appeal, 
effective June 6, 1996.  See 61 Fed. Reg. 20,446 (May 7, 
1996).  Pursuant to the criteria in effect prior to June 6, 
1996, Diagnostic Code 7909 provided the criteria for the 
evaluation of hypopituitarism (diabetes insipidus).  Pursuant 
to those criteria, a 20 percent rating contemplates a 
moderate condition with polyuria and polydipsia.  A 40 
percent rating contemplates a moderately severe condition 
with polyuria with increase in urinary chlorides, etc.  
38 C.F.R. § 4.119, Diagnostic Code 7909 (1996).

Where the law or regulation changes during an appeal the 
version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to and after June 6, 1996.

A January 1992 VA general medical examination noted that the 
veteran had a pituitary tumor diagnosed and removed in April 
1991.  The examiner stated that the veteran had no residuals 
of that but was on hydrocortisone and one other medicine.  
The examiner diagnosed status post pituitary tumor removal in 
April 1991, without residuals on medication.

A January 1993 service department medical report notes that 
the veteran denied complaints of impotence, frequent 
urination, orthostasis, cognitive difficulties, galactorrhea, 
headaches, or visual disturbances.  The examination noted 
that the veteran's postoperative course was complicated by 
diabetes insipidus managed with medication.  The veteran was 
taking Hydrocortisone and Bromocriptine.  The examiner 
diagnosed pituitary macroprolactinoma, status post 
transsphenoidal hypophysectomy with persistently elevated 
prolactin levels.  The veteran required life-long 
Hydrocortisone replacement doses.

A January 1993 service department pathology report notes that 
the veteran's chlorides were 99 mg/dl, which was considered 
low.  The normal range provided was from 100 to 111 mg/dl.

A January 1993 service department medical report of treatment 
of the veteran's pituitary tumor noted that the veteran was 
taking medications of Parlodel and Hydrocort.  He had no 
symptoms, and no other complaints.

At a February 1993 hearing, the veteran stated that he 
believed his fluid rate of input and output was excessive.  
He stated that he drank a lot of water.  He was taking daily 
medication to control bodily fluids and prevent dehydration.  
He was taking another medication to keep the tumor from 
recurring.  The veteran stated he felt tired and weak as 
though he hadn't gotten enough sleep, and that his 
concentration suffered.

A July 1994 service department medical report notes diagnoses 
of microprolactinoma and secondary adrenal insufficiency.  
The veteran felt well.  He had good energy, stamina, and 
appetite.  Libido was good.

An August 1995 service department medical report shows that 
the veteran denied weight loss, anorexia, impaired sexual 
function, and loss of appetite.  He admitted to gradual 
weight loss with effort.  

A February 1996 service department medical report shows that 
the veteran was taking Hydrocortisone and Parlodel following 
tumor removal.  He had no other significant medical problems.  
There was adequate control of secondary adrenal 
insufficiency.

A February 1996 service department report notes that the 
veteran's chloride reading was 106 mmol/L, where a normal 
reading was considered from 98 to 107 mmol/L.

An April 1996 service department medical report notes that 
the veteran had pituitary microadenoma and adrenal 
insufficiency, which were stable.

An August 1996 service department medical report notes that 
the veteran had a history of prolactinoma status post partial 
resection in April 1991.  The examiner felt that the data 
would support secondary adrenal insufficiency, although 
metryrapone challenge was apparently done after more than one 
year.  Thus, it was possible that the veteran had 
"iatrogenic suppression of axis rather than isolated ACTH 
deficiency owing to surgery."  Other anterior pituitary 
function appeared normal.

A September 1996 service department medical report notes that 
the veteran was on Hydrocortisone chronically.  There was no 
change in his status and he denied any symptoms or side 
effects.

A December 1996 private medical report, summarized in a 
January 1997 letter from the physician, notes that the 
veteran was taking Parlodel, but that there had been some 
suggestions that he should be coming off of it in the next 
year or two.  He had no significant ocular changes.  There 
was primary sinus involvement when first found, which was a 
chronic problem before and since that time.  He had not 
noticed any changes in his hands or feet in the last few 
years and denied symptoms of active acromegaly.  There was no 
excessive sweating or diabetic tendency.  There was no change 
in forehead or facial features.  He denied any problem with 
erections.  He was on Hydrocortisone partial replacement.  He 
felt fairly good, but felt depressed about his situations.  
There was no evidence of orthostatism.  Pupils were equal and 
reactive.  Extra-ocular movements were normal. Visual field 
were grossly normal to confrontation.  There was no 
gynecomastia.  He did not appear to be hypogonadal by 
examination.  The examiner provided an impression of status 
post resection of pituitary adenoma in 1991, on chronic 
suppressive therapy with Parlodel.  The examiner also 
diagnosed some secondary adrenal insufficiency due to 
pituitary insufficiency.

At a June 1997 hearing, the veteran stated that he suffered 
from depression.  He stated that he was taking Parlodel and 
had secondary adrenal insufficiency.  He stated that he did 
have continuous thirst.

A September 1997 service department medical report notes that 
the veteran felt well.  He had good appetite and strength.  
Weight was stable.  He had occasional mild headaches.  He had 
good libido and erectile function.  The examiner felt that 
the veteran was clinically doing well.

An April 1999 VA examination noted that the veteran denied 
any symptoms of thyroid, adrenal, or gonadal dysfunction.  
The veteran denied any erectile difficulty or sexual 
dysfunction.  The veteran was taking Bromocriptine and 
Hydrocortisone.  He had never been on any thyroid medication 
or testosterone replacement.  The veteran reported headaches 
in April 1998 similar to those occurring prior to the 
surgery.  They resolved with treatment.  Visual testing 
yielded normal results.  The veteran had no problems with 
orthostatic symptoms.  Appetite, food intake, and stools were 
all normal.  He did not generally have symptoms of adrenal 
insufficiency.  He took stool softeners for hemorrhoids but 
did not have any diarrhea or loose stool.  He occasionally 
felt some mild nausea or malaise if he became physically 
exhausted.  The veteran did not complain of any excess 
fatigue.  He did complain of forgetfulness, emotional 
lability, irritability, and bad temper.  The veteran stated 
that he drank about two to three quarts of liquids per day.  
He had a relatively generous urine output during the day, but 
no nocturia.  He had not had any problems with dehydration, 
although he was aware that he should maintain adequate fluid 
levels to avoid dehydration.  The veteran was taking 
Bromocriptine and Hydrocortisone.  He took Imitrex as needed 
for headaches.  The veteran remained moderately active with 
various hobbies and activities.  A review of symptoms 
revealed visible rectal bleeding related to hemorrhoids.  
There were no Cushingoid habitus features.  The veteran was 
not in acute distress and did not appear chronically ill.  
The examiner provided an assessment of a history of 
macroprolactinoma, generally doing well since pituitary 
surgery.  A fairly recent MRI (1998) showed no significant 
residual tumor.  There were no vision problems related to his 
pituitary adenoma.  He had generally done well on present 
medications.  He did have a dramatic drop in prolactin levels 
following surgery and the postoperative level was still above 
normal.  He had excellent control of hyperprolactinoma with 
Bromocriptine.  The examiner felt that although he would 
probably need long-term Bromocriptine maintenance, there was 
no indication for any additional surgery.  The veteran 
complained of feeling "washed out" in the evening and the 
examiner recommended a small afternoon dose of 
Hydrocortisone.  There was no apparent thyroidal or gonadal 
dysfunction.  His complaint of psychologic effect was very 
unlikely to be related to his pituitary tumor as 
prolactinomas did not generally cause cognitive or emotional 
difficulties.  The examiner felt that the headaches sounded 
like cluster headaches and were unrelated to his pituitary 
situation.

An April 1999 report shows that the veteran's chloride 
measurement was 102 mEg/L, where 100 to 112 mEg/L was 
considered normal.  Another April 1999 report noted that the 
veteran's insulin-like growth measurement was not low but was 
not high enough to suggest acromegaly.  The veteran's 
testosterone measurement was within normal limits and the 
veteran was not hypogonadal.  The veteran's cortisol 
measurement was within normal limits.

A May 1999 addendum to the VA examination, following review 
of the laboratory reports, notes that prolactin was normal 
and could be considered well controlled on mediation.  No 
evidence was seen for dysfunction of the other pituitary 
axes.

The Board finds that throughout the period of review, the 
veteran has not met the criteria for entitlement to a rating 
greater than 20 percent.  While the evidence shows that the 
veteran has extreme thirst and consumes a high amount of 
fluids daily, the evidence does not show that he has had one 
or more episodes of dehydration in the past year not 
requiring parenteral hydration.  The evidence of record does 
not show any episode of dehydration.  Furthermore, the 
evidence does not show polyuria with increase in urinary 
chlorides.  In fact, the laboratory results of testing of the 
veteran's chlorides is shown to be within normal limits or 
below the range of normal limits.  Therefore, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not meet the criteria for entitlement to a rating 
greater than 20 percent for a postoperative pituitary tumor 
pursuant to the criteria in effect prior to June 6, 1996, or 
pursuant to the criteria in effect subsequent to that date.  
Therefore, the regulations are equally unfavorable.

Accordingly, the Board finds that the criteria for 
entitlement to an initial rating greater than 20 percent for 
a postoperative pituitary tumor are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.119, Diagnostic Code 7909, 7915 (1999).

II.  Entitlement to an increased original rating for 
hemorrhoids with rectal bleeding.

Hemorrhoids are evaluated pursuant to the criteria found in 
Diagnostic Code 7336 of the Schedule.  38 C.F.R. § 4.114 
(1999).  Under those criteria, a rating of 30 percent is 
warranted where the evidence shows hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  A rating of 10 percent is warranted where the 
evidence shows large or thrombotic hemorrhoids which are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A noncompensable rating is warranted 
where the evidence shows mild or moderate hemorrhoids.  
38 C.F.R. § 4.114 (1999).

A January 1992 VA general medical examination noted a 
complaint of rectal bleeding.  The examiner diagnosed 
recurrent anal fissures.

A January 1993 service department medical report notes a 
normal genitourinary examination with a heme negative stool 
per rectal examination.

A January 1993 service department medical report notes that 
the veteran had no heme in his stool.  He was not anemic.

A January 1993 service department medical report notes that a 
rectal examination revealed a small hemorrhoidal skin tag.  
Digital examination was nontender without mass, with brown 
stool, and mild blood. 

At a February 1993 hearing, the veteran stated that his 
hemorrhoids bled, and that recently he bled each day, enough 
to stain his shorts and sometimes worse than that.

A June 1993 service department medical report notes bright 
red blood in the stool and a diagnosis of rectal bleeding.  
The veteran complained of bright red clots in the water of 
the toilet.  There was no melena or heartburn.  There was no 
constipation or pain on bowel movement.  He had a known 
history of hemorrhoids which caused blood on tissue.

An August 1993 service department medical report notes 
recurrent bright red blood from the rectum and internal 
hemorrhoids on flexible sigmoidoscopy.

A March 1994 service department medical report notes that the 
veteran complained of chronic rectal bleeding.  There were no 
external hemorrhoids and no bleeding.  There was internal 
tenderness.  There were no masses.  The examiner diagnosed a 
history of hemorrhoids.

A November 1995 service department medical report notes that 
the veteran had a hemorrhoidectomy.  There was a large 
internal hemorrhoid which extended externally and was 
prolapsed.  Just to the medial side there was another small 
hemorrhoid.  There were no other significant hemorrhoids 
internally or externally.  The veteran tolerated the 
procedure well.

A December 1995 service department pathology report noted a 
history of hemorrhoids with pain and bleeding for six years.  
There was increased bleeding of late and the veteran 
requested surgery.  The specimen was found to be mucous 
membrane of the anal canal and was found to be hemorrhoids.

A December 1996 private medical report notes that the veteran 
had had a hemorrhoidectomy and was currently asymptomatic.

At a June 1997 hearing, the veteran stated that he had 
recently had surgery for his hemorrhoids.  He stated that 
since the surgery he had bleeding three times, and that it 
depended on what he ate.  He stated that he had been bleeding 
every day prior to the surgery.

A June 1998 service department medical report notes that the 
veteran complained of blood in the stool for one week without 
pain.  He had similar symptoms in the past.  Rectal 
examination was positive for heme in the stool.  The veteran 
was without fissures or external hemorrhoids.  There was a 
possible palpable internal hemorrhoid.  There were no masses.  
The examiner diagnosed internal hemorrhoids.

Another June 1998 service department medical report notes 
that the veteran had recurrent bright red blood from the 
rectum for three weeks.  There was no weight loss or change 
in bowel habits.  The abdomen had bowel sounds and was 
without masses.  Rectal examination was positive for internal 
hemorrhoids.

A July 1998 service department medical report notes that the 
veteran reported no bright red blood since treatment.  
Examination showed no hemorrhoid inflammation or prolapse.  
The veteran was advised to return to the clinic as needed for 
hemorrhoidal flare-ups.

A March 1999 VA genitourinary examination noted that the 
veteran developed rectal bleeding in service and was 
diagnosed with internal hemorrhoids, resulting in a 
hemorrhoidectomy.  The veteran stated that he continued to 
get bright red blood on the toilet paper as well as in the 
stool about two to three times per week.  He denied any 
history of actual thrombosed external hemorrhoids.  He denied 
any external rectal pain, abdominal pain, black tarry stools, 
changes in his stool consistency or diameter, diarrhea, or 
constipation.  Examination found externally no erythema of 
the perianal area.  Digital rectal examination showed no 
palpable mass with deformities or tenderness.  Stool guiac 
test was positive.  The examiner provided an impression of a 
history of internal hemorrhoids, status post hemorrhoidectomy 
with patient complaints of continual rectal bleeding.  The 
examination was unremarkable with the exception of the guiac 
indication of recurrent bleeding.

The Board finds that the criteria for entitlement to a 
compensable rating for hemorrhoids with rectal bleeding are 
not met.  While recurrent, the evidence does not show that 
there were any large hemorrhoids which were irreducible.  
Furthermore, there is no evidence which shows any thrombotic 
hemorrhoids.  The Board also finds that the evidence does not 
show hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  While the evidence does show 
persistent bleeding as a result of the veteran's hemorrhoids, 
the evidence does not show anemia.  In fact, at least one 
medical report specifically found that the veteran was not 
anemic.  Furthermore, while the January 1992 VA medical 
examination diagnosed recurrent anal fissures, this diagnosis 
was apparently rendered based on a history of complaints of 
rectal bleeding.  The examiner at that time did not note any 
anal fissure.  He noted only complaints of rectal bleeding.  
All other medical evidence found only hemorrhoids, without 
fissures.  Therefore, the Board finds that the medical 
evidence of record does not demonstrate the presence of 
fissures.

Accordingly, the Board finds that the criteria for 
entitlement to an initial compensable rating for hemorrhoids 
with rectal bleeding are not met and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).


ORDER

Entitlement to an initial rating greater than 20 percent for 
a postoperative pituitary tumor is denied.  Entitlement to an 
initial compensable rating for hemorrhoids with rectal 
bleeding is denied. 


REMAND

The duty to assist claimants in the development of facts 
pertinent to their claims is required if the record is 
inadequate.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The September 1998 Board requested an examination to 
determine whether any sinusitis condition "is at least as 
likely as not related to the sinus complaints for which the 
veteran was seen in service or is related to the 
postoperative pituitary tumor."  The remand also requested 
that the examiner determine the current severity of the 
veteran's allergic rhinitis.  The remand specified that "all 
indicated tests must be conducted."

After an April 1999 VA examination, addendums were provided 
in August 1999 and September 1999.  In the August 1999 
addendum, the examiner stated "I cannot ascertain if the 
headaches are related to chronic sinusitis without being 
given adequate information to base an opinion on."  The 
examiner requested that "before this examination is returned 
as inadequate, at least give me the information to conduct an 
adequate report.  The minimum would be a current CT of the 
sinuses."

In the September 1999 addendum, the examiner stated that 
"there is no documentation of allergic rhinitis in the 
records given to me.  I DO NOT do allergy testing as dictated 
by the questioner therefor I cannot answer the question as to 
how severe or even if he does have allergies."

These responses do not meet the remand requests.  "[A] 
remand [by the Court or the Board] confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders . . . a remand [] imposes upon [VA] a 
concomitant duty to ensure compliance with the terms of the 
remand [and] [i]t matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (in which a VA 
examination at which the claims file was made available had 
not been conducted as instructed in a Board remand).  

According, a VA examinations to determine the current extent 
and severity of that the veteran's allergic rhinitis and to 
determine whether any current sinusitis is related to 
inservice sinusitis or to the veteran's pituitary tumor are 
required.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA respiratory examination with an 
examiner who has not previously examined 
him.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner prior to 
the examination.  Specifically the 
examiner should :

a)  Perform a thorough review of the 
veteran's claims file and medical 
history and should state in the 
examination report that such review 
has been conducted.

b)  State whether it is as likely as 
not that any current sinusitis 
condition is causally related to or 
is proximately due to or the result 
the veteran's inservice treatment 
for sinusitis or his pituitary 
tumor.  In providing an opinion as 
to the likelihood of relationship, 
it is most useful to the Board if 
the examiner classifies the 
likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."  
All indicated tests must be 
conducted, to include, if necessary, 
a CT of the sinuses.

c)  Provide a statement of the 
current symptomatology of the 
veteran's allergic rhinitis.  The 
examiner should state whether or 
not, in addition to any other 
symptoms, the following are present 
as a result of the veteran's 
allergic rhinitis.  For each sign 
listed, the examiner should 
specifically state whether or not 
that sign is present and should 
provide an opinion as to the 
frequency or severity of the sign, 
if shown:
1) polyps,
2) a greater than 50 percent 
obstruction of a nasal passage on 
both sides,
3) complete obstruction of the 
nasal passage on one side,
4) definite atrophy of the 
intranasal structure,
5) moderate secretion,
6) moderate crusting,
7) ozena,
8) atrophic changes,
9) massive crusting,
10) anosmia.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03. 



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 



